Judgment unanimously af*936firmed. Memorandum: On appeal from convictions for kidnapping and related crimes defendant raises several issues, some unpreserved and none requiring reversal. The convictions were supported by the weight of the evidence based upon the testimony of the victim and eyewitnesses to the abductions (see, People v Bleakley, 69 NY2d 490, 495). The court’s rulings on defendant’s motions during and after trial were proper in all respects. The kidnapping charges did not merge into the other crimes (see, People v Miles, 23 NY2d 527, 540, cert denied 395 US 948; People v Morales, 148 AD2d 325, Iv withdrawn 74 NY2d 794). On this record defendant’s sentence is not excessive. We have considered defendant’s remaining claims and find each one lacking in merit. (Appeal from judgment of Monroe County Court, Connell, J. — kidnapping, second degree.) Present — Dillon, P. J., Boomer, Green, Pine and Balio, JJ.